DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pub. No. 2016/0357007 A1) in view of Gmeiner et al. (US Pub. No. 2018/0344130 A1).
As to claim 1, Swanson teaches a multicore fiber light transfer system comprising: a) a multicore fiber having a proximal end and a distal end and at least three optical cores having a common cladding (Fig. 6, ¶ [0046]-[0051],Fig. 7(A)-(D), ¶ [0034], [0052]-[0059]), the multicore fiber transferring light from the proximal end to the distal end and collecting light from a target at the distal end and transferring the collected light to the proximal end (¶ [0055]); b) distal optics that is near the distal end of the multicore fiber, the distal optics comprising a fold mirror aligned to one core of the multicore fiber that projects light transferred from the proximal end at a first exit angle away from a central axis of the multicore fiber (for instance #672 in Fig. 6, see also #740 in Fig. 7(C)) and comprising a second fold mirror aligned to another core of the multicore fiber that projects light transferred from the proximal end of the fiber at a second exit angle away from the central axis of the multicore fiber (for instance #672 in Fig. 6, see also #740 in Fig. 7(C)) , wherein the first exit angle and the second exit angle are different angles (beams #675 or beams #742 in Fig 6 and 7 respectively).  
Examiner notes that the method step of 3D printing does not appear to provide patentable weight to the claimed structure and is merely a product by process limitation. Thus it is the Examiner’s position that Swanson teaches the entirety of claim 1.
However, in the event that the method step of 3D printing were to impart some sort of structural difference, Gmeiner teaches that endoscopic optics can be 3D printed in order to produce integrally formed and promote enhanced optical efficiency and accuracy (¶ [0092]). It would have been obvious to one of ordinary skill in the art to produce the optics of Swanson with 3D manufacturing as taught by Gmeiner in order to promote enhanced optical efficiency and accuracy.
As to claim 2, Gmeiner teaches the first element and the second element are 3D printed using the same material (monolithic structure reference throughout, see at least ¶ [0013]). See also Fig. 11 where the reflective surface can be made only from total internal reflection (no additional material) or a reflective coating (additional material). The motivation to combine is the same as in claim 1.
As to claim 3, Gmeiner teaches the first element and the second element are 3D printed using two different materials (See Fig. 11 where the reflective surface can be made only from total internal reflection (no additional material) or a reflective coating (additional material). The motivation to combine is the same as in claim 1.
As to claim 4, Swanson teaches a bulk optic element positioned between the multicore fiber and at least one of the first and second fold mirrors (#720 in ¶ [0053]).  
As to claim 5, Swanson teaches an adhesive material that at least partially covers the distal optics (# 670 in ¶ [0046]).  
As to claim 6, Gmeiner teaches the second fold mirror further comprises a coating that at least partially covers a flat surface (at least #1142 in Fig. 11 and in ¶ [0112]).
The motivation to combine is the same as in claim 1.  
As to claim 7, Swanson teaches wherein the distal end face of the multicore fiber is oriented perpendicular to the central axis of the multicore fiber (Fig. 6).  
As to claim 8, Gmeiner teaches the distal end face of the fiber is oriented off a perpendicular to the central axis of the multicore fiber (Fig. 11 or 12).  
The motivation to combine is the same as in claim 1.
As to claim 9, Gmeiner teaches a distance between the position of the first fold mirror and the second fold mirror is less than 100 microns (¶ [0024]).  
The motivation to combine is the same as in claim 1.
As to claim 10, Gmeiner teaches the first fold mirror comprises a curved surface that is aligned to one core of the multicore fiber (Fig. 6). The motivation to combine is the same as in claim 1.
As to claims 11 and 12, Gmeiner teaches the distal optics is 3D printed near the distal end of the fiber (Fig. 6). The motivation to combine is the same as in claim 1.
As to claim 13, Swanson teaches the distal optics further comprises a region aligned to a third core of the multicore fiber configured to project light transferred from the proximal end of the multicore fiber in a forward direction from the distal end of the multicore fiber (Fig. 7C).  
As to claim 14, Swanson teaches the region aligned to a third core of the multicore fiber is configured to project light transferred from the proximal end of the multicore fiber in the forward direction from the distal end of the multicore fiber comprises a lens element (Fig. 7B or 7C).  
As to claim 15, Swanson teaches the distal optics further comprises a uniform propagation region aligned to at least one of the at least three cores, thereby providing beam expansion of an optical beam emerging from the at least one of the at least three cores (#720 and #715 in Fig. 7C).  
As to claims 16 and 17, Swanson teaches an interferometric measurement system coupled to the proximal end of the multicore fiber, wherein the interferometric measurement system is an OCT system (¶ [0006], and throughout).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875